Citation Nr: 1611566	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-25 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

 The Veteran served on active duty from February 1975 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for bilateral hearing loss and assigned a noncompensable rating.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected disabilities, the issue of entitlement to a TDIU has been raised, is within the jurisdiction of the Board, and has been captioned above as an issue in appellate status.

In September 2013, the Board remanded this issue for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  The Veteran is service connected for bilateral hearing loss (0 percent) and tinnitus (10 percent).  He has a combined rating of 10 percent. 

2.  The Veteran does not meet the schedular criteria for TDIU and the evidence does not suggest that his service-connected disabilities render him totally unable to secure or maintain substantially gainful employment so as to warrant consideration of a TDIU on an extraschedular basis.




CONCLUSION OF LAW

The criteria for an award of a TDIU have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In a September 2013 letter, the RO letter explained what information and evidence was needed to substantiate a claim for a TDIU, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The September 2013 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the September 2013 letter, and opportunity for the Veteran to respond, an April 2015 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, VA treatment records and the reports of July 2007 and November 2012 VA examinations.  The July 2007 and November 2012 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the July 2007 and November 2012 VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 




Laws and Regulations

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a) (2015).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The Board notes that from January 19, 1980 to September 30, 1981, the Veteran was service connected for a schizophrenia disability at a 50 percent rating.  However, in a January 1982 rating decision, the RO discontinued service connection for schizophrenia.

The Veteran is currently service connected for bilateral hearing loss (0 percent) and tinnitus (10 percent), effective January 11, 2007 which was the date the Veteran's claim was received by VA. His combined disability rating is 10 percent.  Accordingly, his combined rating of 10 percent does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2015).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b) (1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96. 

Additionally, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims. 

Factual Background and Analysis

Initially, the Board notes again that the Veteran's combined disability rating of 10 percent does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

The Veteran underwent a VA examination in July 2007.  He reported that his functional impairment from his bilateral hearing loss and tinnitus disabilities was not being able to follow conversations and having to use his left ear more than his right ear.  It was noted that after his service, he worked as an auto service advisor, a Post Office Clerk, a warehouse parts person, an inspector of a space shuttle and a missile precision assembly.  

The Veteran underwent a VA examination in November 2012.  The Veteran reported that his hearing loss impacted his ordinary conditions of daily life and his work as he used his left ear for phone activity and conversations and that he will change his seat so his left ear is closer to the speaker.  He also reported that his tinnitus impacted his ordinary conditions of daily life and his work as he "had to stop what he was doing" until the ringing stopped.  He reported sometimes plugging his ears to deaden the ringing.  He also reported difficulty hearing on the phone, in groups and when background noise was present.  The diagnosis was normal hearing in the right ear and mild hearing loss in the left ear with constant tinnitus.  

On review of the record, the Board finds the Veteran is not unemployable by reason of his service-connected disabilities and that referral to the Director, Compensation and Pension Services, for extra-schedular consideration is thus not warranted.  

The Veteran has maintained that he was unemployable due to the effects of his service-connected bilateral hearing loss and tinnitus disabilities.  Here, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The record demonstrates that the Veteran was formerly employed as an auto service advisor, a Post Office Clerk, a warehouse parts person, an inspector of a space shuttle and a missile precision assembly.  While the Veteran contends that he is unemployable as a result of his hearing loss and tinnitus disabilities, the record is actually ambiguous as to his current employment status as there is no current evidence demonstrating that he is unemployed.

Regardless, while the Board is sympathetic for any restrictions that encompassed his service-connected disabilities, the evidence clearly demonstrates that the Veteran's service-connected disabilities do not preclude all forms of employment.  

While the Veteran on VA examination in November 2012 reported that his hearing loss and tinnitus disabilities impacted his ordinary conditions of daily life and his work, the diagnosis was merely normal hearing in the right ear and mild hearing loss in the left ear with constant tinnitus.  The Veteran explained that he used his left ear for phone activity and conversations and that he will change his seat so his left ear is closer to the speaker he "had to stop what he was doing" until his tinnitus stopped.  However, that these obstacles would preclude all forms of employment.  

Significantly, there is no medical evidence that the Veteran's service-connected bilateral hearing loss and tinnitus disabilities have resulted in him being unable to work.  

The statements of the Veteran as to his employability as a result of his service connected disabilities have been considered and they are found to be competent, credible and probative as to the symptoms experienced and observed.  However, they are outweighed by the VA examiner's opinions which considered the Veteran's entire disability picture and again noted that the Veteran only had mild hearing loss.  The examiner also did not indicate whether the Veteran's employment was inhibited in any way.  Significantly, neither the Veteran nor his representative has presented any evidence to demonstrate that his service-connected bilateral hearing loss and tinnitus disabilities have resulted in him being unable to work.  

The Board concludes that the most probative evidence of record weighs heavily against finding that the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  

Accordingly, the Board finds that the preponderance of the evidence is against granting a TDIU, and that referral for consideration of entitlement to TDIU on an extraschedular basis is not required. 

In sum, the Board has found the Veteran to not be unemployable due to service-connected disabilities.  Accordingly, the criteria for referral of the claim for consideration of a TDIU on an extraschedular basis are not met.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TDIU is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


